OPINION — AG — ** AGENCY — ADOPTION OF EMERGENCY RULES ** IF AN AGENCY FALLS UNDER THE PROVISIONS OF 75 O.S. 301 [75-301] ET SEQ., KNOWN AS THE ADMINISTRATIVE PROCEDURES ACT, THEN THAT AGENCY MUST FOLLOW 75 O.S. 303 [75-303](B) IN ADOPTING EMERGENCY RULES AND REGULATIONS. FURTHER, THAT IF AN AGENCY IS EXCEPTED FROM THE PROVISIONS OF THE ADMINISTRATIVE PROCEDURES ACT THEN IT MUST FOLLOW 75 O.S. 253 [75-253] IN ADOPTING ITS EMERGENCY RULES AND REGULATIONS. (NOTICES, RULES, COPIES) CITE: 75 O.S. 301 [75-301] 75 O.S. 253 [75-253] (DONALD B. NEVARD)